Broyles, C. J.
1. There is no substantial merit in any of the special grounds of the motion for a new trial.
2. There was some slight evidence which authorized the verdict, and, the finding of the jury having been approved by the judge and no error of *402law appearing, this court is .without authority to interfere with the discretion of the judge in refusing to grant a new trial.
Decided June 15, 1920.
Indictment for larceny after trust; from Bibb superior court — Judge Mathews. March 22, 1920.
H. F. Rawls, W. J. Grace, for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.